 

Adamis Pharmaceuticals, Corporation 10-Q [admp-10q_063020.htm]

 

 Exhibit 10.3

 

*** Certain identified information has been omitted from this exhibit because it
is both (i) not material and (ii) would likely cause competitive harm to the
Registrant if publicly disclosed. Such omitted information is indicated by
brackets (“[…***…]” in this exhibit. ***

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into by and between Matrix
Biomed, Inc. (“Licensor”), a Delaware corporation having a place of business at
2301 Dupont Drive, Suite 420, Irvine, California 92612, and Adamis
Pharmaceuticals (“Licensee”), a Delaware corporation having a principal place of
business at 11682 El Camino Real, Suite 300, San Diego, California 92130.
Licensor and Licensee may be referred to herein individually as a “Party” or
collectively as the “Parties”.

 

RECITALS

 

A.            Licensor has built a portfolio of intellectual property for the
use of the drug Tempol for [***] (“Tempol”) in various.

 

B.            Licensor will license patents and know-how that relate to using
the drug Tempol for COVID-19 infection, respiratory syncytial virus infection,
influenza infection, and asthma, as well as a therapeutic for radiation-induced
dermatitis.

 

C.            Licensee is a specialty biopharmaceutical company focused on
developing and commercializing pharmaceutical products.

 

D.            Licensee wishes to acquire a world-wide, exclusive*, license to
the Licensed Patents and Related Know How (as defined below) solely for the
purpose of developing, producing and selling Licensed Products within the
Licensed Field of Use (as defined below).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.            Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

1.1“Affiliate” means any person or entity that owns or controls, is owned or
controlled by, or is under common control with the Licensee, where, for purposes
of this definition, the term “control” means the possession, direct or indirect,
or the powers to direct or cause the direction of the management and policies of
an entity, whether through ownership of voting securities, by contract or
otherwise.

 

1.2“Claim” shall, unless otherwise specified, mean an issued claim in any of the
patents licensed hereunder which read on the Licensed Product, which claim has
not lapsed, been disclaimed, cancelled or become abandoned and which claim has
not been declared invalid or unenforceable by a final decision of a court of
competent jurisdiction or other appropriate body of competent jurisdiction and
which decision is not subject to appeal or reversal by a higher court or body.

  



1 

 

 

1.3“Confidential Information” means all information concerning the business and
proprietary affairs of a Party which a reasonable person would understand to be
confidential, including, without limitation, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, devices, inventions, discoveries, concepts, ideas,
designs, methods and information); provided, however, that Confidential
Information shall not include (a) information that is in the public domain at
the time it is disclosed to a receiving Party or enters the public domain
through no fault of a receiving Party; (b) information lawfully obtained by a
receiving Party from a third party not in breach of any obligation of
confidentiality or non-use to a disclosing Party; (c) information already known
to a receiving Party at the time of disclosure by a disclosing Party as shown by
contemporaneous documentation acknowledging same; and (d) information furnished
to others by a Party intended not to have restriction on disclosure.

 

1.4“Effective Date” means the date this Agreement has been signed by all Parties
hereto.

 

1.5“IND” means Investigational New Drug application relating to the use of
Tempol in the Licensed Field of Use that is owned or controlled by Licensor.

 

1.6“Insolvent” and “Insolvency” means the inability of a person to pay their
debts as such debts become due in the ordinary course of business.

 

1.7“Licensed Field of Use” means the use of the drug Tempol for COVID-19
infection, respiratory syncytial virus infection, and influenza infection,
asthma, as well as a therapeutic for radiation-induced dermatitis.

 

1.8“Licensed Patent(s)” means (i) the patent and patent application listed on
Exhibit A, hereto, for using the drug Tempol for the License Field of Use, as
defined in Section 1.7; and (ii) any patents licensed from [***] pursuant to
[***] attached hereto as Exhibit B, for [***].

 

1.9“Licensed Product(s)” shall mean any product, device, system, apparatus, kit,
component, method, procedure, application, process or service the manufacture,
use, sale, offer for sale, commercialization, exploitation, disposition,
practice or import which is the subject of the licenses granted in this
Agreement within the Licensed Field of Use or utilizes the Related Know How.

 

1.10“Licensed Territory” means the world.

 



2 

 

 

1.11“Net Sales” means the gross invoice sales price or other gross consideration
received from the Sale of Licensed Products by Licensee, less (a) sales,
transfer, and all other taxes or excises; (b) returns and refunds; (c)
discounts, allowances and/or rebates; and (d) commissions paid to selling
agents. For clarity, Net Sales does not include Licensed Products that are
Otherwise Disposed Of.

 

1.12“Non-affiliate” shall mean any person or entity that is not otherwise the
Licensee or an Affiliate.

 

1.13“Otherwise Disposed Of” means not Sold, but delivered to others without
receipt of any consideration such as when product is distributed for use in
research, product development, clinical or other experimental non-commercial
trials.

 

1.14“Prosecution Matters” mean those steps taken in an effort to have a patent
registration issued by the relevant registration authority, including, without
limitation, the drafting and filing of the initial application and the drafting
and filing of any responses to office actions or other communications from the
relevant registration authority.

 

1.15“Regulatory Body” means a governmental body such as the United States Food
and Drug Administration or other legally-recognized entity that must approve or
otherwise license the manufacture, use, testing or sale of a Licensed Product in
any jurisdiction in the Licensed Territory.

 

1.16“Related Know How” shall mean Licensor’s unpatented know how, technical
data, Trade Secrets, or other information of any kind, owned or licensed by
Licensor, which is directly within the Licensed Field of Use, but which is not
the subject of an issued patent within the Licensed Patents.

 

1.17“Sale” or “Sold” means to sell or lease for consideration Licensed Products.

 

1.18“Tempol” means [***].

 

1.19“Trade Secrets” means data, formulae, compositions, processes, graphs,
samples, forms, inventions and ideas, existing vendor and supplier lists or
prospective vendor and supplier lists, pricing and cost data, market studies,
business plans, computer software and programs (including object code and source
code), database technologies, systems, structures and architectures (and related
processes, formulae, composition, improvements, devices, inventions,
discoveries, concepts, ideas, designs, methods and information), and any other
information, however documented.

 

2.            Term and Termination.

 

2.1Term. This Agreement shall become effective as of the Effective Date. Unless
terminated earlier in accordance with this Section 2, this Agreement shall
terminate on the expiration of the last to expire of the patents licensed
herein, or if later on the abandonment of the last to be abandoned patent
application licensed herein (such period of time from the Effective Date until
the date of termination being referred to herein as the “Term”). For the purpose
of this Agreement, “abandonment” is defined with reference to 37 C.F.R. Sections
1.135, 1.138 or any applicable equivalent foreign patent provisions.

 



3 

 

 

2.2Termination by Licensor. In addition to its rights to enforce the provisions
of any other Section of this Agreement, Licensor shall have the right, at its
option, to terminate this Agreement, in accordance with the procedures set forth
in Section 2.5, on the occurrence of any one or more of the following events
after delivery to Licensee of a written notice specifying such event and the
passage of the applicable cure periods specified herein or in the absence of
specified cure periods, the failure to remedy such breach within [***] of notice
thereof:

 

2.2.1On the material breach of or default of this Agreement by Licensee; or

 

2.2.2If Licensee fails to [***].

 

2.2.3For purposes of Section 2.2.1, a material breach or default of this
Agreement shall include, but not be limited to, each of the following: (i)
Licensee attempts to [***]; (ii) or failure by Licensee to [***].

 

2.3Termination by Licensee.

 

2.3.1In addition to its rights to enforce the provisions of any other Section of
this Agreement, Licensee shall have the right, at its option, to terminate this
Agreement, in accordance with the procedures set forth in Section 2.5, on
Licensor’s material breach and Licensor’s failure to remedy any such material
breach within [***] after written notice thereof by Licensee.

 

2.3.2In addition, without limiting the forgoing and notwithstanding anything to
the contrary, including Section 2.5 below, Licensee may within its sole
discretion terminate this Agreement at any time without cause or for its own
convenience upon providing [***] written notice to Licensor. Upon such a
termination for convenience or without default, the Licensee may cease the
payment of any future payments or fees under this Agreement; provided, however,
that Licensee shall remain liable for any pre-termination obligations under this
Agreement.

 

2.4Termination Upon Licensee Failing to [***]. Licensee hereby covenants and
agrees that it shall [***]. In the event of any breach under this Section 2.4
[***] provided, however, that Licensee shall remain liable for any
pre-termination obligations under this Agreement.

 



4 

 

 

2.5Exercise of Rights by Terminating Party. With the exception for Section 2.4
herein, the Party terminating this Agreement (the “Terminating Party”) may
exercise its right of termination, only after giving all notices described
herein and the expiration of all cure periods, if any, by giving the other
Party, or its trustees, receivers or assigns, as the case may be (the
“Non-Terminating Party”), [***] prior written notice of such Terminating Party’s
election to terminate (unless a shorter or longer period is specified in a
provision of this Agreement). Such notice shall include a brief description of
the basis for such termination, but any inadequacy in the description claimed by
the Non-Terminating Party will not be cause to deny a termination. On expiration
of such period, this Agreement shall automatically terminate, unless the
Non-Terminating Party has elected to pursue the resolution of any controversy in
accordance with Section 11 hereof within the applicable cure period, in which
event the question of whether the Terminating Party is entitled to terminate
this Agreement shall be determined by the dispute resolution process as provided
in Section 11 and this Agreement shall not be terminated by the Terminating
Party until such process has finally determined that the Terminating Party is
entitled to terminate this Agreement.

 

2.6Effect of Termination. Upon termination of this Agreement by either Party or
due the expiration of the Term, all license rights granted hereunder will
terminate and all rights to use the drug Tempol in the Licensed Field of Use
will revert back to Licensor.

 

3.            Licenses.

 

3.1License Grants. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee, an exclusive* royalty-free license under the
Licensed Patents and Related Know-How, solely within the Licensed Field of Use,
in order to make, have made, use, offer to sell, sell, import, manufacture,
practice and otherwise exploit, dispose of and commercialize the Licensed
Products solely within the Licensed Field of Use in the Licensed Territory.

 

Licensor will solely own any and all patents and patent applications related to
Tempol that are now existing or derived from work under this Agreement. Subject
to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee, an exclusive royalty-free license to any patent and patent
applications derived from work under this Agreement and an exclusive
royalty-free license in the Related Know-How to the extent not otherwise within
the scope of the exclusive grant to the patent and patent applications derived
from work under this Agreement, in order to make, have made, use, offer to sell,
sell, import, manufacture, practice and otherwise exploit, dispose of and
commercialize the Licensed Products solely within the Licensed Field of Use in
the Licensed Territory.

 

*As used herein “exclusive” excludes [***].

 

3.2Sublicensing. The Licensee may not sublicense the license it is granted
hereunder without the express written consent of the Licensor, which may be
withheld or granted in its sole discretion. Any sublicense of this license
granted hereunder must be pursuant to a separate written agreement signed by
both the Licensor and the Licensee.

 



5 

 

 

4.            Initial Obligations of the Parties.

 

4.1Licensee.

 

4.1.1Cash License Fee. In consideration for this license Licensee shall pay
Licensor a onetime, non-refundable upfront payment (the “Cash License Fee”) of
Two Hundred Fifty Thousand U.S. Dollars ($250,000.00) payable upon execution of
this Agreement by both Parties. The date Licensor receives the Cash License Fee
is the “Effective Date”. The Cash License Fee is not refundable, not creditable,
and not an advance against any fees, royalties, or other monies required to be
paid under the terms of this Agreement.

 

4.1.2Stock License Fee. On the Effective Date Adamis will issue Matrix One
Million (1,000,000) shares of its Series B Convertible Preferred Stock, with
standard restrictive legends (the “Stock Fee”). The rights and preferences of
the Series B Preferred Stock are set forth on Exhibit C, and such shares will be
converted into shares of Adamis common stock. The Company will make all
reasonable efforts necessary to ensure a Capital Event occurs no later than
[***].

 

The Stock Fee is not refundable, not creditable, and not an advance any fees,
royalties, or other monies required to be paid to Matrix under the terms of this
Agreement.

 

4.1.3Payment of Expenses by Licensee. Licensee will be responsible for funding
the preclinical and clinical development related to the use of the drug Tempol
for the Licensed Field of Use under the license granted by this Agreement (the
“Company Expenses”).

 

4.2Licensor. Within [***] of receipt of the License Fee; Licensor shall provide
the Licensee with Good Manufacturing Practice (GMP) Tempol for preclinical
and/or clinical studies within the Field of Use. The Licensee will have
immediate access to the information in the IND and all required regulatory
documents within the Field of Use and will be able to reference all such filings
and materials and any data referenced therein.

 

Licensee will purchase GMP-grade Tempol necessary for any preclinical or
clinical work, as well as for any use in any Licensed Products, exclusively from
the Licensor. The cost of the drug will be [***]. If Licensor becomes unable to
provide GMP grade Tempol to Licensee for any purpose under this Agreement or
licensee can produce Tempol more cost effectively, then Licensee has the right
to manufacture, or have manufactured, GMP grade Tempol using a third party of
their choosing. In the event Licensee is required to use a third-party
manufacturer for GMP-grade Tempol under this Section, then Licensor agrees to
provide Licensee with any know-how, trade secrets or other technical assistance
required or useful to manufacture GMP grade Tempol.

 



6 

 

 

Licensor will transfer for Licensee’s future clinical trials for [***] for [***]
patients [***], enough GMP-grade Tempol to conduct a clinical trial for [***],
at a total cost of [***] to be paid by Licensee [***].

 

5.             Government Approvals; Conduct of Studies. Except as set forth in
Section 6 herein, Licensee will be responsible for the filings, costs and other
matters related to establishing compliance of the Licensed Products with all
current and future laws, statutes, rules and regulations of any Regulatory Body.
Without limiting the generality of the foregoing, all studies, research and
testing done by or on behalf of Licensee or Licensor, its Affiliates under this
Agreement shall be performed in compliance with any applicable federal, state or
local laws, rules, policies and regulations governing the conduct of the
studies, research and testing.

 

6.             Joint Research and Development Steering Committee. Licensor and
Licensee shall form a Steering Committee that will meet and confer regularly,
but no less than [***], to discuss technical, regulatory, clinical and business
issues related to the development, testing and approval of Licensed Products.
The Licensor and Licensee shall each appoint [***].

 

At each Steering Committee meeting the participants shall review [***]. All
material decisions related to the testing and development of a Licensed Product
under the terms of this Agreement must be approved by [***] including, but not
limited to, decisions related to [***]. Meetings can be held in person,
telephonically or by teleconference; meeting notices must be given no less than
[***] in advance. At least [***] Steering Committee members must be present for
a quorum to exist, however, all votes taken when less than all members are
present must be [***].

 

As part of the expenses related to the development of the drug Tempol within the
Licensed Field of Use, all members of the Steering Committee will receive
compensation for all travel expenses.

 

7.             Prosecution, Infringement and Enforcement.

 

7.1Prosecution and Maintenance of Licensed Patents in the United States.
Licensor shall have the sole right to file, prosecute and maintain all Licensed
Patents and Licensor Patents and patent applications for Licensed Patents and
Licensor Derived Patents in the United States and worldwide.

 

7.2Infringement and Enforcement Actions.

 

7.2.1Each Party shall notify the other Party of any suspected infringement(s) of
the patents licensed hereunder or Related Know-How and shall inform the other
Party of any evidence of such infringement(s).

 

7.2.2[***] shall control any litigation, claim, action or proceeding it
initiates, including the selection of counsel. [***] may retain additional
counsel of its own selection and at its own expense to observe the litigation
and to advise or assist [***]. [***] and its counsel will cooperate with and
seek the input of [***] in such matters.

 



7 

 

 

7.2.3[***] may settle with an infringer without the prior approval of [***]
(with such approval not to be unreasonably withheld or delayed) if such
settlement would prejudice the rights of [***].

 

7.2.4Each Party will provide the other with reasonable cooperation in any and
all litigation matters or other claim, action or proceedings arising from or
relating to the licensed and licensable patents and Related Know How subject to
this Agreement.

 

8.       Confidentiality.

 

8.1Protected Information. Each Party shall regard and preserve as confidential
all Trade Secrets and other Confidential Information pertaining to the other
Party that has been or may be obtained by a Party by reason of this Agreement.
Except in accordance with this Agreement, a Party shall not disclose, use for
its own benefit or purpose, deliver, reproduce or in any way allow any Trade
Secrets or Confidential Information to be delivered to, or used by, any third
party without the specific written direction or written consent of a duly
authorized representative of the disclosing Party. During or after the
termination of this Agreement, no Party shall publish, release or otherwise make
available to any third party any information describing any Trade Secret, or for
a period of [***] other Confidential Information without prior specific written
authorization of the Disclosing Party. Except as required by this Agreement, a
Party shall not appropriate, retain or copy any Confidential Information or
Trade Secrets of another Party.

 

8.2Compelled Disclosure. In the event a receiving Party is required by legal
process or applicable law (such as the Federal or California’s Freedom of
Information Acts or other similar “sunshine” acts or provisions) to disclose
such Trade Secrets or Confidential Information, a receiving Party shall provide
the disclosing Party with prompt notice of such request or requirement in order
to enable the disclosing Party (a) to seek an appropriate protective or other
remedy; or (b) to consult with the receiving Party with respect to the
disclosing Party’s taking steps to resist or narrow the scope of such request or
legal process. The receiving Party that is subject to the disclosure request or
requirement shall always seek to disclose only that portion of the disclosed
information that is legally required to be disclosed.

 

9.       Royalty Payments.

 

9.1Minimum Annual Royalty Payment. There is no minimum annual royalty or other
minimum annual payment due Licensor by Licensee under this Agreement.

 

9.2Profit Sharing. The Parties shall divide Profits from the sales of Licensed
Products(s) equally. As used herein Profit is defined as Net Sales less
reasonable costs incurred by Licensee for manufacturing, marketing and
distribution of Licensed Products, either directly or through an intermediary.
[***] expenses shall include, but are not limited to the costs for [***].
Payments to the Licensor shall be made quarterly beginning [***] and shall
include [***].

 



8 

 

 

9.3Books and Records. The Licensee will keep books and records accurately
showing all payments due the Licensor and all Licensed Products developed,
manufactured, used, offered for Sale, imported, Sold, and/or otherwise exploited
under the terms of this Agreement, and provide such reports to the Licensor
quarterly. The books and records will also include detailed entries for [***]
incurred by [***], with sufficient detail to ensure all [***] were directly
related [***]. Such books and records will be preserved for at least [***] after
the date of the payment to which they pertain and will be open to examination by
representatives or agents of the Licensor during regular business hours to
determine their accuracy and assess the Licensee’s compliance with the terms of
this Agreement. The fees and expenses of performing the examination will be paid
by the Licensor. If, however, an error in Profits of more than [***] of [***] is
discovered or any other material term of this Agreement is discovered to have
been breached, the Licensee shall bear the cost of the examination. The Licensee
shall remit any underpayment to the Licensor within [***] days of the
examination results; likewise, the Licensor shall remit any overpayments to
Licensee within [***] of the examination results.

 

10.           Mutual Indemnification. Licensee and Licensor shall indemnify and
hold each other and its officers, directors, agents and employees harmless from
and against any and all costs, expenses, settlements and judgments, including
reasonable attorneys’ fees, and costs and expenses incidental thereto (an
“Action”) which may be suffered by, accrued against, charged to or recoverable
from the indemnified party or any of its officers, directors, agents or
employees, arising out of any personal injuries, death or tangible property
damage liability claim related to the manufacture, distribution or use of any
Licensed Product or the practicing of the Licensed Patents, except to the extent
such claim arises out of a breach of this Agreement by each Party or out of the
gross negligence or willful misconduct of each Party, its officers, directors,
employees or agents.

 

11.           Dispute Resolution.

 

11.1Negotiation. In the event of any dispute arising out of or in connection
with this Agreement, as a condition precedent to any further action brought by
either Licensor or Licensee against the other, the aggrieved party (“Aggrieved
Party”) shall give the other party (the “Non-Aggrieved Party”) written notice of
the matter which the Aggrieved Party considers to be in dispute. The notice will
describe the issue in dispute in reasonable detail to apprise the Non-Aggrieved
Party about the issue in dispute. Within [***] of the receipt of the notice
(“Notice Date”) delivered in accordance with the notice provisions of this
Agreement, Chief Executive Officer of Licensor and the Chief Executive Officer
of Licensee will meet (either telephonically or in person) in an attempt to
resolve the dispute. The parties to this Agreement agree that they will make
reasonable effort to resolve the dispute within [***] of the Notice Date so as
to avoid arbitration as herein provided. If the dispute is not fully settled by
negotiation among the parties as provided in this section within [***], then the
condition precedent to arbitration shall be deemed satisfied and the dispute (to
the extent not resolved) may be submitted to arbitration as herein provided. For
clarity, any documents, discussions and partial settlements exchanged or agreed
upon in the negotiations for settlement of the dispute may be admitted or
provided to the arbitrators as evidence or statement of facts and position in
any arbitration.

 



9 

 

 

11.2Arbitration. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the application of
principles of conflicts of law. Any disputes between the parties relating to
this Agreement shall be resolved by binding arbitration before the American
Arbitration Association in Los Angeles pursuant to its Commercial Arbitration
Rules, then in effect.

 

Notwithstanding anything to the contrary in the Rules, the Licensee and Licensor
agree that the place of arbitration will be in the Los Angeles County,
California and each waives any objection to that venue for the arbitration for
any action that arises out of the arbitration. The choice of law used in the
interpretation of this Agreement shall be governed by the general laws of the
United States with respect to any intellectual property issues and any other
issues under this Agreement and, to the extent that such United States law is
not clearly defined or is not applicable, then by the laws of the State of
California.

 

12.           Export Controls. Licensor and Licensee will each comply with all
applicable United States or foreign export or import laws and regulations in
connection with the licensing of any of the patents and patentable technology
and Related Know How, Sale of the Licensed Products or sub-license of any
technology or technical data relating to the Licensed Products.

 

13.           Assignment. This Agreement, including its rights and obligations,
may not be assigned by a Party without the prior written consent of the
Licensor, which consent will be in the sole discretion of Licensor.
Notwithstanding the foregoing prohibition, Licensee may, without the consent of
Licensor, merge into, consolidate with, or transfer substantially all of its
assets, business or stock to any entity, so long as the successor-surviving
entity in any such merger, consolidation, reorganization or transfer, assumes in
writing the Licensee’s obligations of this Agreement. Such merger,
consolidation, reorganization or transfer shall not constitute a breach of this
Article or default under this Agreement.

 

14.           Miscellaneous.

 

14.1Severability. The Parties agree that if any part, term, or provision of this
Agreement shall be found illegal or in conflict with any valid controlling law,
the validity of the remaining provisions shall not be affected thereby.

 

14.2Survival. Sections 2, 8, 9, 10, 11 and 14 shall survive expiration or
termination of this Agreement.

 



10 

 

 

14.3Notices. All notices under this Agreement shall be deemed to have been fully
given when done in writing, with reference to this Agreement, and when (a)
delivered personally; (b) five (5) days after having been sent by United States
mail, registered or certified, return receipt requested, postage prepaid; or (c)
one (1) day after deposit with a nationally recognized commercial overnight
carrier, with written verification of receipt. Communications or notices by
other means such as e-mail shall only be effective when received and the sending
or notifying party shall have the burden of proving receipt of such
communication. All communications will be sent to the addresses or facsimile
numbers set forth below or to such other address as may be designated by a Party
by giving written notice to the other Party.

 



If to Licensor: Matrix Biomed, Inc.   2301 Dupont Drive   Irvine, CA 92612  
Tel: [***]   E-mail: [***]       with a copy to (which shall not constitute
notice hereunder):         [***]     Attn: [***]     Fax: [***]   E-mail: [***]
      If to Licensee: Adamis Pharmaceuticals, Inc.   11682 El Camino Real, Suite
300   San Diego, CA 92130   Attn: Dr. Dennis J. Carlo, President   Tel: (858)
997-2400   E-mail: [***]       with a copy to (which shall not constitute notice
hereunder):     [***]     Attn: [***]     Fax: [***]   E-mail: [***]



  

14.4Public Statements. Neither Party will issue any news release, publicity,
advertising or other form of public announcement relating to this Agreement
without the prior written approval of the other Parties which approval shall not
be unreasonably withheld or delayed. Notwithstanding the foregoing, Licensee may
make any required public announcement without the prior written approval of any
other Party which relates to its business, the terms of this Agreement, and the
patents and Related Know How subject to this Agreement as required by law or
determined to be in the best interests of the Licensee to comply with any and
all disclosure laws applicable to the Licensee.

 



11 

 

 

14.5Entire Agreement, Amendment. This Agreement, along with the referenced
Research Agreement and other agreements referred to herein, represents the
entire understanding between the Parties, and supersedes all other agreements,
express or implied, among the Parties concerning the subject matter hereof. A
provision of this Agreement may be altered or amended only by a writing signed
by the Parties.

 

14.6Waiver. No waiver by a Party of any breach of this Agreement, no matter how
long continuing or how often repeated, shall be deemed a waiver of any
subsequent breach thereof, nor shall any delay or omission on the part of a
Party to exercise any right, power, or privilege hereunder be deemed a waiver of
such right, power or privilege.

 

14.7No Agency. The relationship among the Parties is that of independent
contractors. Except as otherwise stated herein, neither Party shall be deemed to
be an agent of the other in connection with the exercise of any rights
hereunder, and neither shall have any right or authority to assume or create any
obligation or responsibility on behalf of the other.

 

14.8Construction. This Agreement shall not be construed more strictly against a
Party than any other by virtue of the fact that it may have been prepared by
counsel for one of the Parties, it being recognized that all Parties have
contributed substantially and materially to the preparation of this Agreement.

 

14.9Counterparts. This Agreement may be executed simultaneously in more than one
(1) counterpart, and each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. The Agreement will be
considered executed when original signatures have been exchanged or when
signatures have been exchanged via facsimile or electronic transmission,
including, without limitation, signatures delivered in portable document format
(.pdf).

 

14.10Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

  

[SIGNATURES ON FOLLOWING PAGE]

 

12 

 

 

IN WITNESS WHEREOF, the parties have executed this License Agreement effective
as of the day and year first above written.

 



  “LICENSOR”         Matrix Biomed, Inc.   a Delaware corporation         By:
/s/ Allyn Burroughs     Allyn Burroughs, Chairman         “LICENSEE”        
Adamis Pharmaceuticals, Inc.   a Delaware corporation         By: /s/ Dennis J.
Carlo     Dennis J. Carlo, CEO and President



 

[SIGNATURE PAGE TO LICENSE AGREEMENT]

 

 

 

 

EXHIBIT A

 

TEMPOL PATENT AND PATENT APPLICATION

 

[***]

 

 